DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first and second ends of the faceguard" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 10, recites the relative term “may be” which renders the claim indefinite. The term “may be” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. the term may be or may not be.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Udelhofen (2009/0044316) in view of Hardy, III (2012/0260403).
Regarding claim 1, Udelhofen discloses a pressure attenuating helmet (fig.1), comprising: one or more layers of foam (padding assembly is made of foam material is configured to disposed inside of the shell 22, par [0041]) forming a first helmet shell nested inside a rigid outer second helmet shell (22); left and right ear openings (fig.1 shows the first and second ear protective regions 32 and 34; each of the ear protective regions having a hole extending the shell 22 and padding) on opposing sides of the first helmet shell and left and right circular ear openings on opposing sides of the second helmet shell; a faceguard enabled (24) to be attached to the first and second ear opening at opposing sides of the second helmet shell (fig.1); and a right ear hole anchor 
Regarding claim 2, Udelhofen further discloses the helmet of claim 1, wherein the right and left ear hole anchors enable disassembly of the helmet enabling a user to replace the outer second helmet shell and any other element of the helmet (par [0043]).




Regarding claim 5, Udelhofen discloses he helmet of claim 4, wherein the circular openings on the left and right ear opening anchors each have an ear hole anchor flange on the inside surface (40, fig.2 of Udelhofen or elements 60, fig.16 of Hardy).
Regarding claims 6-7, Udelhofen further discloses wherein the left and right ear holes of the second helmet shell have left and right ear hole flange receivers that engage with the ear hole anchor flange on the inside surface of each of the left and right ear hole anchors (elements 40 engaging with elements 42); wherein the left and right ear opening anchors each have a facemask flange on the outer surface (24).
Regarding claims 9-10, Udelhofen further discloses the helmet of claim 1, wherein the left and right ear opening anchors have a first and second reinforced edge enabled to protect a wearer from an impact (fig.1); wherein one or more base layers may be nested inside the first helmet shell (par [0014]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Udelhofen (2009/0044316) in view of Hardy, III (2012/0260403) as applied to claim 1 above, and further in view of Kovarik et al. (2016/0029733—hereinafter, Kovarik).

Regarding claim 3, the modified Udelhofen does not disclose a nameplate may be mounted at a top edge of a face opening of the second helmet shell via attachment hardware with a top portion of the faceguard.  However, Kovarik teaches another helmet .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Timothy K Trieu/Primary Examiner, Art Unit 3732